ITEMID: 001-113499
LANGUAGEISOCODE: ENG
RESPONDENT: AZE
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: YOLTAGIL v. AZERBAIJAN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 1. The applicant, Mr Hasan Yoltagil, is a Turkish national, who was born in 1955 and lives in Malatya, Turkey. He was represented before the Court by Mr N. Sert, a lawyer practising in Turkey.
2. The Azerbaijani Government (“the Government”) were represented by their Agent, Mr Ç. Asgarov.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. According to the applicant, he came to Azerbaijan in 1992 with the intention of settling permanently in Ganja. He worked in the leather business and established two private companies in 1992 and 1996.
5. The applicant was recognised as a victim in two different sets of criminal proceedings which ended in June 2000 and May 2003, respectively. According to the relevant judgments, the convicted defendants had to pay the applicant 118,434 United States dollars (USD) and USD 25,150 as compensation for damage. The defendants failed to pay and the applicant applied to the domestic authorities asking for the execution of the court judgments and payment of the debts. According to the applicant’s submission, he was also owed large amounts of money by two other private individuals.
6. During a standard passport check on 25 April 2006, officers of the Ganja City Police Office discovered that the applicant had been living in Azerbaijan without a valid residence permit or passport.
7. On 26 April 2006 the Ganja City Police Office drew up a record for an administrative offence (inzibati xəta haqqında protocol), by which the applicant was found to be in breach of Article 330 of the Code of Administrative Offences (“the CAO”). It decided to fine him in the amount of 110,000 old Azerbaijani manats (equivalent to 22 new Azerbaijani manats) and to deport him from Azerbaijan.
8. The applicant gave a handwritten explanation, in the section of the report designed for this purpose, that his passport was at the Turkish Embassy at the time. He made no reference to the residence permit. He then confirmed that he had read the report, by signing it in three different places.
9. It appears that at a later date the applicant received his passport back from the Embassy and presented it to the Ganja City Police Office.
10. By a letter dated 26 July 2006 the Ganja City Police Office forwarded the applicant’s passport and other documents to the Department of International Cooperation of the Ministry of Foreign Affairs, informing them that it had been decided to deport the applicant and requesting the Department’s assistance with the deportation.
11. According to the applicant, he was deported from Azerbaijan on 10 September 2006 without any explanation.
12. According to the Government, the applicant was deported on 13 September 2006 pursuant to the decision of 26 April 2006.
13. According to the applicant, after his deportation, he applied for a visa to the General Consulate of the Republic of Azerbaijan in Istanbul. On 22 September 2006 he was granted a month-long Azerbaijani visa by the consulate. However, he was refused entry to Azerbaijan on 25 September 2006 at the Turkish-Azerbaijani border and again on 4 October 2010 at the Georgian-Azerbaijani border.
14. In October 2006 the applicant applied to the Turkish Ministry of Foreign Affairs, complaining that he had been deported from Azerbaijan because he had asked the domestic authorities to ensure the payment of unpaid debts. On 5 December 2006 the Turkish Ministry of Foreign Affairs informed the applicant that his complaint had been sent to the Azerbaijani authorities in the form of a diplomatic note. By a letter dated 16 February 2007, the Turkish Ministry of Foreign Affairs informed the applicant that, according to the information provided by the Azerbaijani authorities, he had been deported on 13 September 2006 under Article 330 of the CAO for residing on the territory of Azerbaijan without the relevant residence permit.
15. The relevant provisions of the Code of Administrative Offences (“the CAO”), in force at the material time, read as follows:
Article 330. Residence without registration or unlawful stay in the Republic of Azerbaijan of foreign nationals or stateless persons
“Foreign nationals or stateless persons who reside on the territory of the Republic of Azerbaijan without registration or ... stay without an official permit or visa shall be fined ... and deported outside the borders of the Republic of Azerbaijan under the administrative procedure.”
Article 430. The right to lodge a complaint or appeal against a decision on administrative offences
“430.1. A person against whom an administrative decision has been taken, ... as well as his or her counsel or representative, may lodge a complaint against the decision.
430.2. A complaint ... against a decision on an administrative offence is lodged according to the following procedure:
...
430.2.3. against a decision taken by the competent authority or official – to the superior authority or official, or to court.”
16. According to Article 12 of the Law on the Entry into and Departure from the Country and on Passports, as in force at the material time, a foreign national could be refused entry into the country if he or she had breached the requirements of Azerbaijani law during his or her previous stays in the country.
